                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 3/28/20
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
UNITED STATES OF AMERICA,

                                                                     1:19-CR-00338-GHW
-v –                                                                        ORDER

MOAZU KROMAH,
                   Defendant.
-----------------------------------------------------------

GREGORY H. WOODS, United States District Judge:

         Upon the application of the Defendant Moazu Kromah by and through his Counsel, Conor

McNamara, Esq., and with the consent of the Government by and through Assistant United States

Attorney Jarrod Schaeffer it is hereby ORDERED that the hearing date for defense motions is

extended to July 10, 2020 at 3:00 p.m.

         The Court finds that the ends of justice served by granting a continuance outweigh the best

interest of the public and the defendant in a speedy trial because it will permit the parties to continue

to discuss a pretrial resolution of this matter, and to permit the defendant to prepare any pre-trial

motions. Accordingly, it is further ORDERED that the time from the date of this order through

July 10, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A).

                   SO ORDERED.

Dated: March 28, 2020

                                                               __________________________________
                                                                     GREGORY H. WOODS
                                                                     United States District Judge
